              Case 19-10953-CSS   Doc 10-3   Filed 05/01/19   Page 1 of 7




                         EXHIBIT C
                            Utility Services List




DOCS LA:321150.6
                         Case 19-10953-CSS       Doc 10-3     Filed 05/01/19   Page 2 of 7



                                                Utility Services List

                                                                                 Average
                                                                                             Proposed Adequate
                                 Account Wumbers         Service Provided        Monthty
    Utility ProwiderjAddress                                                                     ~surance
                                                                               Expenditure

All States Mall Services II
P.O. Box 94258                     13-p624070                 Trash            $1,083.33         $541.67
Las Vegas, NV 89193
All States Services
P.O. Box 94258                     XX-XXXXXXX                 Trash            $1,043.23         $521.61
Las Vegas, NV 89193
American Water &Energy
Savers                                                                                           $754.25
                                     647259               Sewer/Water          $1,508.50
4431 North Dixie Highway
Boca Raton, FL 33431
Apex Biding Solutions
                                     1357683              Sewer/Water           $316.59           $158.30
P.O. Box 84077
Columbus, GA 31908-4077
Arizona Public Service
                                   8740228809             Sewer/Water           $8,277.85        $4,138.93
P.O. BOX 2906
 Phoenix, AZ 85Q62-2906
 Atmas Energy/790311               3027857122
                                                            Natural Gas         $2,221.96        $1,110.98
 P.O. Box 78108                    4010666501
 Phoenix, AZ 85062-8108
 BGE
                                   2473481000               Natural Gas         $1,233.61         $616.80
 P.O. Box 1475
 Baltimore, MD 21203
 CenterPoint Energy
                                   6400928076-5                                                  $1,852.11
 Minnegasco/4671                                            Natural Gas         $3,704.23
 P.O. Box 4981                      8123089-8
 Houston, TX 77210-4981
 City of Eden Prairie, MN
                                    0141310050             Sewer/Water           $838.01          $419.00
 8080 Mitchell Rd Ste 200-C
 Eden Prairie, MN 55344
 City of Plano, TX                                      Irrigation /Sewer /
                                      329874                                    $1,598.80         $799.40
 P.O. Box 861990                                               Water
  Plano, TX 75086
  City of Tampa Utilities
                                     2117654                Sewer/Water         $1,879.36         $939.68
  P.O. Box 30191
 Tampa, FL 33630-3191
  City of Troy, M
                                      2100820               Sewer/Water         $5,864.62          $84.31
  P.O. Box 554743
  Detroit, M148255-4743
  Columbia Gas of Ohio
                                 19565576 001000 9           Natural Gas        $2,255.66         $1,027.83
  P.O. Box 742510
  Cincinnati, OH 45274-2510




           DOGS LA:321150.6
                           Case 19-10953-CSS         Doc 10-3     Filed 05/01/19   Page 3 of 7



                                                                                     Average
                                                                                                 proposed Adequafe
                                   Account Numbers         ~~ryj~e Provided          Monthly
     Utility Provider/Address                                                                        Assurance
                                                                                   Expenditure

Commonwealth Edison
440 S Lasale St                       2439115056                 Electric          $4,283.15        $2,141.57
Chicago, IL 60605
Constellation NewEnergy/4640           7976634
14217 Collections Center Dr            8759205                   Electric          $7,618.33        $3,809.16
Chicago, IL 60693
Consumers Energy
1 Energy Plaza Dr                    1000 0593 1314             Natural Gas        $2,051.08        $1,025.54
Jackson, MI 49201
Cox Communications                 0018501 241303201         Telephone /
P.O. Box 53249                                                                      $509.45          $254.73
                                   pp18501 237453501           Internet
Phoenix, AZ 85072-3249
CPS Energy                            300-1542-318         Electric /Natural
P.O. Box 2678                                                                      $5,980.20         $2,990.10
                                      300-3846-031                Gas
San Antonio, TX 78289-0001
Cybertrails
1919 W Lone Cactus Dr                   Kona Grill               Internet           $8,449.94        $4,224.97
 Phoenix, AZ 85027
 Direct TV
                                       045369614                   Cable            $7,771.06        $3,885.53
 P.O. Box 5006
Carol Stream, IL 60197-5006
 Direct N Puerto Rico
                                                                                                      $136.87
 P.O. Box 71413 S Closed               104504686                   Cable             $273.74
 Captions
 San Juan, PR 00936
 DTE Energy
 P.O. Box 2859                       9100 252 9150 1              Electric          $2,294.11        $1,147.05
 Detroit, MI 48260-0001
 Duke Energy
                                     1490-3832-01-1             Natural Gas         $3,057.11        $1,528.55
 P.O. Box 1326
 Charlotte, NC 28201-1326
 EI Paso Disposal -District 5110
                                     5110-146211-035               Trash             $813.35          $406.68
 P.O. Box 660177
  Dallas, TX 75266-0177
  EI Paso Electric
                                       3g9Z699Z~2                  Electric         $6,054.87        $3,027.43
  P.O. Box 650801
  Dallas, TX 75265-0801
  Elizabeth Town Gas
                                       3g1731621z                Natural Gas        $1,844.13         $922.06
  P.O. Box 11811
  Newark, NJ 07101-8111
  Flagg Creek Water Reclamation
                                                                                                      $224.9
  District                             102080-000                  Sewer             $449.58
  7001 N Frontage Road
  Burr Ridge, Il 60527

                                                             2
            DOCS LA:321150.6
                          Case 19-10953-CSS        Doc 10-3       Filed 05/01/19   Page 4 of 7



                                                                                     Average
                                                                                                 proposed Adequate
                                  Accoun# Numbers        Serrrice Provided           Monthly
    Utility ProviderJAddress                                                                         Assurance
                                                                                   Expenditure
                                   --
Florida Power &Light Company
(FPL)                                                                                                 $0.00
                                    89391-47255                   Electric         $4,364.71
700 Universe Blvd
Juno Beach, FL 33408
Granite Telecommunications,
 LLC                                                       Telephone /                               $3,577.25
                                     03309083                                      $~~154.50
 P.O. Box 983119                                             Internet
 Boston, MA 02298-3119
 Grey Forest Utilities
 P.O. Box 258                     13001-1022535600            Natural Gas          $2,416.24         $1,208.12
 Helotes, TX 78023
 Hotwire Business Solutions
                                        11720999                  Internet          $432.63           $216.32
 P.O. Box 1187
 Bala Cynwyd, PA 19004
 Huntsville Utilities, AL          221010205905
                                                         Electric /Natural                             $0.00
 112 Spragins Street                221010207606                                    $x,634.87
 Huntsville, AL 35801                                           Gas
                                    221010207607

Idaho Power                          Q030304548
                                                                  Electric          $3,138.51        $1,569.25
P.O. Box 70                          0030304573
Boise, ID 83707
Infinite Energy Inc-Gas              7710907542
                                                              Natural Gas           $2,427.08        $1,213.54
P.O. Box 791263                      7835870061
Baltimore, MD 21279-1263
Interconn Resources, Inc.           211013260503
                                                              Natural Gas           $1,675.74         $837.87
P.O. Box 1337                       211013260768
Houston, TX 77251
Intermountain Gas Company
                                    228 3813000 7             Natural Gas           $1,759.83         $879.92
P.O. Box 64
Boise, ID 83732
International Environmental        20-48484-03Q02
 Management,                       20-48683-43003
                                                                                    $7,832.23         $3,916.12
P.O. Box 4648                                                       Trash
                                   20-48810-33001
 Carol Stream, IL 60197-4648
                                    20-48839-43006

 Johnson Controls (Tyco)
                                   014p0131006491             Alarm System           $4,000.00        $2,000.00
 10405 Crosspoint Blvd
 Indianapolis, IN 46256
 Kansas City Power &Light
                                                                                                      $3,270.94
 (KCP&l)                             6687230847                    Electric          $6,541.89
 P.O. Box 219330
 Kansas City, MO 64121-9330



                                                              3
           DOCS LA:321150.6
                          Case 19-10953-CSS          Doc 10-3     Filed 05/01/19   Page 5 of 7



                                                                                     Average
                                                                                                 p~Qpased Adequate
                                                           Service Provided          Nionthty
    Utility ProviderfAddress       Account Numbers                                                   assurance
                                                                                   Expenditure

KC Water Services
P.O. Box 807045                   000177310 0189253 1      Sewer /Water            $3,107.77        $1,553.88
Kansas City, MO 64180-7045
Keter Environmental Services,          1073198
Inc                                    1084153
P.O. Box 417468
                                      152964376                                                     $4,544.37
Boston, MA 02241-7468                                                              $9,088.74
                                                                  Trash
                                      153064499
                                        2000032
                                        3100062

Metropolitan Utilities
Distric/2166/3600                                         Natural Gas /Sewer                         $1,609.76
                                     112000323540                                   $3,219.52
P.O. Box 3600                                                  /Water
Omaha, NE 68103-0600
Middlesex Water Company               3449300000
                                                                  Water             $1,418.25         $709.12
P.O. Box 826538                       4449300000
Philadelphia, PA 19182-6538
Network Solutions
                                        Kona Grill               Internet             $8.89            $4.45
12808 Gran Bay Parkway
Jacksonville, FL 32258
Nevada Power                      3000192040919546128
                                                                  Electric          $4,251.30        $2,125.65
P.O. Box 30086                    3000192040919560301
Reno, NV 89520-3086
Nextivia, Inc.
                                        1960666                  Internet            $144.16           $72.08
P.O. Box 207330
Dallas, TX 75320-7330
NicorGas/2020/0632/5407
                                      40446861417               Natural gas         $1,259.23         $629.61
P.O. Box 0632
Aurora, IL 60507-0632
Olympic IV Mall Services
                                       XX-XXXXXXX                  Trash            $1,725.52         $862.76
P.O. Box 96383
Las Vegas, NV 89193
Omaha Public Power District
                                       5056318903                 Electric          $4,509.52        $2,254,76
P.O. Box 3995
Omaha, NE 68103-0995
Paetec                                                          Tele p hone /
                                       200176556                                    $30,946.69       $15,473.35
P.O. Box 9001013                                                  Internet
 Louisville, KY 40290-1013
 Papillion Sanitation -District
                                                                                                      $457.06
3050                                3050-30096407-001              Trash             $914.12
 10810 S 144Th St
 Omaha, NE 68138




            DOGS LA:321150.6
                         Case 19-10953-CSS          Doc 10-3     Filed 05/01/19   Page 6 of 7



                                                                                    Average
                                                                                                proposed Adequate
    Utili#y Provider/Address       Account Numbers        Service Provided          ~ont~~Y         Assurance
                                                                                  Expenditure

PSE&G-Public Service Elec & Gas
~Q                                  42 254 035 05               Electric          $7,501.33
P.O. Box 14444                                                                                     $3,750.67
New Brunswick, NJ 08906-4444
Republic Services #794
P.O. Box 78829                     3-0615-0055822                Trash             $962.52          $481.26
Phoenix, AZ 85062-$829
Republic Services #859
P.O. Box 78829                     3-0859-0044804                Trash            $1,831.72         $915.86
Phoenix, AZ 85062-8829
Salt River Project/80062
P.O. Box 80062                       174-672-009                Electric           $5,632.22          $0.00
Prescott, AZ 86304-8062
San Antonio Water System          001008218-0728256-
P.O. Box 2990                                              Sewer /Water            $1,929.40         $964.70
                                         0002
San Antonio, TX 78299-2990
San Juan Gas
                                         11242                 Natural Gas         $5,588.14        $1,794.07
P.O. Box 9021632
San Juan, PR 00902-1632
Sawnee EMC
                                      200252000                  Electric          $3,754.88        $1,877.44
P.O. Box 2252 Id 1204
 Birmingham, AL 35246-1204
SDQ Fee PLC
                                    15345W K1004p                Water              $190.82          $95.41
 L-3707
 Columbus, OH 43260-3707
 SLM Waste &Recycling SE
 P.O. Box 782678                   #0126 - 511 Rt 1 S.            Trash            $1,275.17         $637.58
 Philadelphia, PA 19178-2678
 Southwest Gas Corporation          211-6089194-002
 P.O. BOx 98890                    421-0303444-002
                                                                                   $4,625.76        $2,312.88
 Las Vegas, NV 89150-0101                                      Natural Gas
                                    421-2138619-023
                                    421-7596290-002

Spire (Formerly Missouri Gas
                                                                                                     $756.02
Energy)                               8457741111               Natural Gas         $1,512.05
700 Market St
St Louis, MO 63101
Teco Tampa Electric Company
                                     211013260271                Electric          $6,515.76           $0.00
P.O. Box 31318
Tampa, FL 33631-3318
Teco: Peoples Gas                    211013260503
                                                               Natural Gas          $957.66            $0.00
P.O. Box 31017                       211013260768
Tampa, FL 33631-3017



           DOCS LA:321150.6
                            Case 19-10953-CSS       Doc 10-3        Filed 05/01/19   Page 7 of 7



                                                                                       Average
                                                                                                   proposed Adequate
                                                          S~ririce Provided            Monthly
     Utility Provider/Address       Account Numbers                                                    Assurance
                                                                                     Expenditure

Texas Gas Service
P.O. Box 269042                   911023891 2383486 36      Natural Gas              $1,063.15         $531.58
Oklahoma City, OK 73126-9042
Town of Gilbert, AZ                    07304061
                                                          Sewer /Water               $1,634.74         $817.37
P.O. Box 52653                         07304062
Phoenix, AZ 85072-2653
Town of Woodbridge
P.O. Box 5004                          40769120-0                   Sewer            $1,985.39           $0.00
Woodbridge, NJ 07095
Tringali Sanitation, Inc. - MI
33373 Dequindre                        COM00o781                    Trash            $2,118.57         $1,059.29
Troy, M 148083-4696
Vectren Energy Delivery/6248         02-620393200-
                                                               Natural Gas            $2,044.34        $1,022.17
P.O. Box 6248                          5764867 2
Indianapolis, IN 46206-6248
Village of Oak Brook, IL
                                        9057175                     Water             $1,182.83         $591.42
26018 Network PI
Chicago, IL 60673-1260
Waste Management - 4648               6-97189-63003
                                                                    Trash             $4,217.04        $2,108.52
P.O. Box 4648                         8-24051-23007
.Carol Stream, IL 60197-4648
XCEL Energy:Northern States
Power Co.
                                      XX-XXXXXXX-9                  Electric          $7,285.91        $3,642.96
@ Xcel Energy
 P.O. Box 9477
 Minneapolis, MN 55484-9477
 XCEL Energy:Public Service          53-0011710127-1
 Company of CO                                            Electric /Natural
                                       XX-XXXXXXX-4                                   $5,540.75           $0.00
 @ Xcei Energy Remit Processing                                  Gas
 P.O. Box 9477(2200)                   XX-XXXXXXX-9
 Minneapolis, MN 55484-9477




                                                               C~
             DOGS I,A:321150.6
